                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


    GREG BATSON, #179593-064                        §
                                                    §
    VS.                                             §              CIVIL ACTION NO. 4:17cv444
                                                    §         CRIMINAL ACTION NO. 4:09cr208(2)
    UNITED STATES OF AMERICA                        §

                                       ORDER OF DISMISSAL

           This civil action was referred to United States Magistrate Judge Christine A. Nowak. The

.   Report and Recommendation of the Magistrate Judge, which contains proposed findings of fact and

    recommendations for the disposition of such action, has been presented for consideration. No

    objections were timely filed. The Court concludes that the findings and conclusions of the

    Magistrate Judge are correct, and adopts the same as the findings and conclusions of the Court.

           It is therefore ORDERED the motion to vacate, set aside, or correct sentence is

    DISMISSED without prejudice. It is further ORDERED all motions by either party not previously

    ruled on are hereby DENIED.


    So ORDERED and SIGNED this 3rd day of October, 2019.




                                                    ____________________________________
                                                    SEAN D. JORDAN
                                                    UNITED STATES DISTRICT JUDGE
